 



Exhibit 10.2
DANA HOLDING CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
     THIS AGREEMENT is made as of                                         ,
20___ (the “Date of Grant”) by and between Dana Holding Corporation, a Delaware
corporation (the “Company”),
and                                                              (the
“Grantee”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Dana Holding Corporation 2008 Omnibus Incentive
Plan, as amended from time to time (the “Plan”).
     WHEREAS, Grantee is an employee of the Company or one of its Subsidiaries;
     WHEREAS, the Company has established the Plan, a copy of which and related
prospectus can be found by logging on to the Company’s Human Resources website
at myhr.dana.com and selecting My Money or, free of charge, by written or
telephonic request to the Company Secretary, and which Plan made a part hereof;
     WHEREAS, the Company desires to grant to the Grantee an award of Restricted
Stock Units (“RSUs”) under the Plan and the terms hereinafter set forth:
     NOW, THEREFORE, in consideration of the premises, and of the mutual
agreements hereinafter set forth, it is covenanted and agreed as follows:
     1. Award of RSUs. Pursuant to the provisions of the Plan, the Company
grants ___ RSUs to the Grantee as of the Date of Grant.
     2. Payment of RSUs. The RSUs covered by this Agreement shall become payable
to the Grantee if they become nonforfeitable in accordance with Sections 3, 4,
or 5 hereof.
     3. Vesting of RSUs. Subject to the terms and conditions of Sections 4, 5
and 6 hereof, the Grantee’s right to receive the shares of Common Stock subject
to the RSUs shall become nonforfeitable to the extent of one hundred percent
(100%) of the total number of RSUs on the third anniversary of the Date of Grant
(the “Vesting Date”) if the Grantee remains continuously employed by the Company
or any of its Subsidiaries until such time.
     4. Effect of Change in Control. In the event a Change in Control occurs
prior to the RSUs becoming nonforfeitable as provided in Section 3 above and
while the Grantee is an employee of the Company or any Subsidiary, the RSUs
covered by this Agreement shall become nonforfeitable and payable to the
Grantee. However, if the Change in Control does not constitute a “change in
control” for purposes of Section 409A(a)(2)(A)(v) of the Code and if the Grantee
had become eligible for Retirement before the Change in Control, then issuance
of the Common Shares underlying the RSUs (or payment of any other form of
consideration into which the Common Shares underlying the RSUs may have been
converted in connection with the Change in Control) will be made, to the extent
necessary to comply with the provisions of Section 409A of the Code, to the
Grantee on the earlier of (a) the Grantee’s “separation from service” with the
Company and its Subsidiaries (determined in accordance with
Section 409A(a)(2)(A)(i) of the Code) (or, if the Grantee is a “specified
employee” as determined

 



--------------------------------------------------------------------------------



 



pursuant to procedures adopted by the Company in compliance with Section 409A of
the Code, the date of issuance or payment shall be the first day of the seventh
month after the date of the Grantee’s separation from service with the Company
and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the
Code), (b) the Vesting Date under Section 3, or (c) the Grantee’s death.
     5. Effect of Termination Due to Death, Disability, Retirement.
Notwithstanding Section 3 above, if the Grantee dies or becomes Disabled while
in the employ of the Company or any Subsidiary, or in the event of the Normal
Retirement of the Grantee, the RSUs covered by this Agreement shall immediately
become nonforfeitable and payable to the Grantee. However, if the event
triggering the right to payment under this Agreement is the Grantee’s Normal
Retirement and the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
the date of issuance shall be the first day of the seventh month after the date
of the Grantee’s separation from service with the Company or any of its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code.
     6. Other Employment Terminations. In the event that the Grantee’s
employment shall terminate in a manner other than any specified in Sections 4 or
5 hereof, the Grantee shall forfeit any RSUs that have not become nonforfeitable
by such Grantee at the time of such termination.
     7. Form and Time of Payment of RSUs. Except as otherwise provided for in
Section 10, payment for the RSUs shall be made in form of shares of Common Stock
at the time they become nonforfeitable or otherwise become payable in accordance
with Sections 3, 4 or 5 hereof. To the extent that the Company is required to
withhold any federal, state, local or foreign taxes in connection with the
delivery of shares of Common Stock to the Grantee or any other person under this
Agreement, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the receipt of such delivery that the
Grantee shall pay such taxes or make arrangements that are satisfactory to the
Company for payment thereof. The Grantee may elect to have the number of shares
of Common Stock to be delivered to the Grantee or such other person reduced
(based on the Market Value Per Share as of the date the RSUs become payable) to
provide for the taxes required to be withheld, with any fractional shares that
would otherwise be delivered being rounded up to the next nearest whole share.
In no event, however, shall the Market Value Per Share of the shares of Common
Stock to be withheld and/or delivered pursuant to this Section to satisfy
applicable withholding taxes in connection with the benefit exceed the minimum
amount of taxes required to be withheld. The Board (or the Compensation
Committee) may, at its discretion, adopt any alternative method of providing for
taxes to be withheld.
     8. Payment of Dividend Equivalents. From and after the Date of Grant and
until the earlier of (a) the time when the RSUs become nonforfeitable and
payable in accordance with Sections 3, 4, or 5 hereof or (b) the time when the
Grantee’s right to receive shares of Common Stock upon payment of RSUs is
forfeited in accordance with Section 6 hereof, on the date that the Company pays
a cash dividend (if any) to holders of shares of Common Stock generally, the
Grantee shall be entitled to a number of additional whole RSUs determined by
dividing (i) the product of (A) the dollar amount of the cash dividend paid per
share of Common Stock on such date and (B) the total number of RSUs (including
dividend equivalents paid thereon) previously

2



--------------------------------------------------------------------------------



 



credited to the Grantee as of such date, by (ii) the Market Value Per Share on
such date. Such dividend equivalents (if any) shall be subject to the same terms
and conditions and shall be settled or forfeited in the same manner and at the
same time as the RSUs to which the dividend equivalents were credited.
     9. RSUs Nontransferable. Neither the RSUs granted hereby nor any interest
therein or in the shares of Common Stock related thereto shall be transferable
or assignable other than by will or the laws of descent and distribution prior
to payment.
     10. Adjustments. The Company shall make any adjustments in the number of
RSUs or other securities covered by this Agreement that the Company may
determine to be equitably required to prevent any dilution or expansion of
Grantee’s rights under this Agreement that otherwise would result from any
(a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
spin-off, split-off, spin-out, split-up, separation, reorganization, partial or
complete liquidation involving the Company or other distribution of assets,
issuance of rights or warrants to purchase securities of the Company, or
(c) other transaction or event having an effect similar to any of those referred
to in Sections 10(a) or 10(b) hereof. Furthermore, in the event that any
transaction or event described or referred to in the immediately preceding
sentence shall occur, the Company may provide in substitution of any or all of
Grantee’s rights under this Agreement such alternative consideration as the
Company may determine in good faith to be equitable under the circumstances.
     11. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
     12. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or any Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of the (a) transfer of
the Grantee’s employment among the Company and its Subsidiaries or (b) an
approved leave of absence.
     13. No Employment Contract. The grant of the RSUs to the Grantee is a
voluntary, discretionary award being made on a one-time basis and it does not
constitute a commitment to make any future awards. The grant of the RSUs and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing in this Agreement will give the Grantee any right to continue
employment with the Company or any Subsidiary, as the case may be, or interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee.

3



--------------------------------------------------------------------------------



 



     14. Information. Information about the Grantee and the Grantee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The Grantee
understands that such processing of this information may need to be carried out
by the Company and its Subsidiaries and by third party administrators whether
such persons are located within the Grantee’s country or elsewhere, including
the United States of America. The Grantee consents to the processing of
information relating to the Grantee and the Grantee’s participation in the Plan
in any one or more of the ways referred to above.
     15. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the RSUs.
     16. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent (provided,
however, that the Grantee’s consent shall not be required to an amendment that
is deemed necessary by the Company to ensure compliance with Section 409A of the
Code).
     17. Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances shall not be
affected, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.
     18. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
that notwithstanding any other provision of this Agreement, the RSUs covered by
this Agreement shall not be paid if the payment thereof would result in
violation of any such law.
     19. Successors and Assigns. Without limiting Section 9 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
     20. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principles of conflict of laws thereof.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     Executed in the name and on behalf of the Company at Toledo, Ohio, as of
the date first above written.

            DANA HOLDING CORPORATION
      By:           Name:           Title:        

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this Agreement and accepts the right to receive the RSUs or other securities
covered hereby, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.

                        Grantee        Date:     

5